     Case 4:19-cv-03401 Document 21 Filed on 12/12/19 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 RANDY RAKES,                       §
     Plaintiff,                     §
                                    §
 v.                                 §                                   Case No. 4:19-cv-03401
                                    §
 PROLLENIUM US, INC. and PROLLENIUM §
 MEDICAL TECHNOLOGIES, INC.,        §
      Defendants.                   §

                DEFENDANTS’ MOTION TO APPEAR BY TELEPHONE
                         FOR INITIAL CONFERENCE

       The Court has scheduled an Initial Conference for December 18, 2019 at

10:30 a.m. Counsel for Defendants, who resides with his family in Austin, Texas, has a son who

is in an elementary school performance scheduled for 8:00 a.m. the morning of the hearing. As he

would very much like to attend this performance and build up fatherly goodwill, Defendants’

counsel respectfully requests permission to appear at and participate in the Initial Conference by

telephone.

                                             Respectfully submitted,

                                             /s/ Jeffrey J. Hobbs
                                             JEFFREY J. HOBBS
                                             State Bar No. 24012837
                                             ARMBRUST & BROWN, PLLC
                                             100 Congress Avenue, Suite 1300
                                             Austin, Texas 78701
                                             (512) 435-2300 – telephone
                                             (512) 435-2360 – facsimile

                                             ATTORNEYS FOR DEFENDANTS




                                              Page 1
     Case 4:19-cv-03401 Document 21 Filed on 12/12/19 in TXSD Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument was
delivered via email to the following counsel of record on this the 12th day of December, 2019:

Anthony G Buzbee
Andrew Dao
Cornelia Brandfield-Harvey
The Buzbee Law Firm
600 Travis
Ste 7300
Houston, TX 77002
713-223-5393
tbuzbee@txattorneys.com
adao@txattorneys.com
cbrandfieldharvey@txattorneys.com


                                                     /s/ Jeff Hobbs
                                                     JEFF HOBBS




                                            Page 2
